DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Application filed November 5, 2019 is presented for examination. Claims 1-19 are pending. Claim 1 is an independent claim. This Office Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al. (Hereinafter “Cai”) US Patent Application Publication No. 2019/0088180.


Referring to claim 1, Cai teaches a pixel unit [100 of fig. 3], comprising a first sub-pixel circuit and a second sub-pixel circuit [pixel circuits of sub-pixels, 101 of fig. 3, 0048, 0064], wherein 
first sub-pixel circuit comprises a first sub-pixel driving circuit and a first light-emitting element, and the second sub-pixel circuit comprises a second sub-pixel driving circuit and a second light-emitting element [each sub-pixel includes drive sub-circuit and a light-emitting device, 0008].
the first sub-pixel driving circuit and the second sub-pixel driving circuit [each sub-pixel includes drive sub-circuit, 0008] are connected to a first data line [sub-circuit 41 is connected to a data line DL of fig. 6; 0072-0073], and the first sub-pixel driving circuit is connected to a first gate line [first switch sub-circuit 41 is connected to a first gate line GL1 of fig. 6; 0073], the 
the first sub-pixel driving circuit is configured to drive the first light-emitting element by a data voltage on the first data line under the control of the first gate line [first switch sub-circuit is connected to a data line for controlling the sub-pixel, a first gate line of the gate lines and a gate electrode of the drive transistor, and is configured to output a data voltage provided by the data line to the gate electrode of the drive transistor under a control of the first gate line, 0008]; 
the second sub-pixel driving circuit is configured to drive the second light-emitting element by the data voltage on the first data line under the control of the second gate line [The second switch sub-circuit is connected to a read line, a second gate line of the gate lines and a second electrode of the drive transistor, and is configured to output a data voltage of the second electrode of the drive transistor to the read line under a control of the second gate line, 0008]. 

Referring to claim 2, Cai teaches the invention substantially as claimed, further comprising a third sub-pixel circuit, wherein the third sub-pixel circuit comprises a third sub-pixel driving circuit and a third light-emitting element, the third sub-pixel circuit is respectively connected to the first gate line and the second data line, and the third sub-pixel driving circuit is configured to drive the third light-emitting element to emit light by a data voltage on the second data line under the control of the first gate line [third switch sub-circuit 43 of fig. 6] is connected to the first gate line of fig. 6].

Referring to claim 7, Cai teaches the invention substantially as claimed, wherein the first light-emitting element is a first organic light emitting diode, the second light-emitting element is 

Referring to claim 8, Cai teaches the invention substantially as claimed, comprising a display panel [01 of fig. 1a, 1b].  

Referring to claim 9, Cai teaches the invention substantially as claimed, wherein two pixel units comprise a first pixel unit and a second pixel unit [R1 and R2 of fig. 1a]; a first sub-pixel driving circuit in the first pixel unit is respectively connected to the first gate line and the first data line [R connected to the first gate line and the first data line of fig. 1a]; a second sub-pixel driving circuit in the first pixel unit is respectively connected to the second gate line and the first data line [R1 connected to the second gate line and the first data line of fig. 1a]; a third sub-pixel driving circuit in the first pixel unit is respectively connected to the first gate line and the second data line [G connected to the first gate line and the second data line of fig. 1a]; a first sub-pixel driving circuit in the second pixel unit is respectively connected to the second gate line and the second data line [G2 connected to the second gate line and the second data line of fig. 1a]; a second sub-pixel driving circuit in the second pixel unit is respectively connected to the first gate line and the third data line [B1 connected to the first gate line and the third data line of fig. 1a]; and the third sub-pixel driving circuit in the second pixel unit is respectively connected to the second gate line and the third data line [B2 connected to the second gate line and the third data line of fig. 1a]. 


Allowable Subject Matter
Claims 3-6 and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, the limitations of the pixel unit according to claim 2, wherein the first sub-pixel driving circuit comprises a first data writing-in circuit, a first driving circuit, and a first external compensation detecting circuit; the second sub-pixel driving circuit comprises a second data writing-in circuit, a second driving circuit, and a second external compensation detecting circuit; and the third sub-pixel driving circuit comprises a third data writing-in circuit, a third driving circuit, and a third external compensation detecting circuit; the first external compensation detecting circuit, the second external compensation detecting circuit, and the third external compensation detecting circuit are all connected to the first external compensation line; the first external compensation detecting circuit and the third external compensation detecting circuit are both connected to the first gate line, and the second external compensation detecting circuit is connected to the second gate line; the first data writing-in circuit is connected to the first gate line and the first data line, respectively, and configured to write a data voltage at the first data line to the control end of the first driving circuit under the control of the first gate line; a first end of the first driving circuit is connected to a power voltage end, and a second end of the first driving circuit is connected to the first light-emitting element, the first driving circuit is configured to drive the first light-emitting element to emit light by the voltage at the control end of the first driving circuit; the first external compensation detecting circuit is connected to the second end of the first driving circuit, and configured to write the voltage at the second end of the first driving circuit to the first external compensation line under the control of the first gate 
Claims 4-6 further limiting to claims 3, are also objected to.

Referring to claim 10, the limitations of the first sub-pixel driving circuit in the first pixel unit comprises a first external compensation detecting circuit, a first data writing-in circuit, and a first driving circuit; the second sub-pixel driving circuit in the first pixel unit comprises a second external compensation detecting circuit, a second data writing-in circuit, and a second driving circuit; and the third sub-pixel driving circuit in the first pixel unit comprises a third external compensation detecting circuit, a third data writing-in circuit, and a third driving circuit; a first sub-pixel driving circuit in the second pixel unit comprises a fourth external compensation detecting circuit, a fourth data writing-in circuit, and a fourth driving circuit; a second sub-pixel driving circuit in the second pixel unit comprises a fifth external compensation detecting circuit, a fifth data writing-in circuit and a fifth driving circuit; the third sub-pixel driving circuit in the second pixel unit comprises a sixth external compensation detecting circuit, a sixth data writing-in circuit and a sixth driving circuit; the first external compensation detecting circuit, the second external compensation detecting circuit and the third external compensation detecting circuit are all connected to the first external compensation line; and the fourth external compensation 

Referring to claim 11, the limitations of a display time period comprising a first display period and a second display period; in the first display period, the first data line outputting a first data voltage, the second data line outputting a second data voltage, and the third data line outputting a third data voltage, under the control of the first gate line, a first sub-pixel driving circuit of the first pixel unit driving a first light-emitting element of the first pixel unit according to the first data voltage, and a third sub-pixel driving circuit of the first pixel unit driving a third light-emitting element of the first pixel unit according to the second data voltage, and a second sub-pixel driving circuit of the second pixel unit driving a second light-emitting element of the second pixel unit according to the third data voltage; in the second display period, the first data line outputting a fourth data voltage, the second data line outputting a fifth data voltage, and the third data line outputting a sixth data voltage, under the control of the second gate line, a second sub-pixel driving circuit in the first pixel unit driving a second light-emitting element of the first pixel unit according to the fourth data voltage, a first sub-pixel driving circuit of the second pixel unit driving the first light-emitting element of the second pixel unit according to the fifth data voltage, and the third sub-pixel driving circuit of the second pixel unit driving the third light-emitting element of the second pixel unit according to the sixth data voltage, taken together with other limitations of claims 1, 2 and 9 are not disclosed in the prior art of record. 
Claims 12 and 14-19 further limiting to claim 10 are also objected to.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691